Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of April 12,
2010 (the “Effective Date”), by and between EDGAR Online, Inc., a Delaware
corporation (the “Company”), having its principal business address at 50
Washington Street, Norwalk, CT 06854 and Ronald P. Fetzer (“Consultant”), having
an address at 49 Hollywood Avenue, Massapequa, New York 11758.

In consideration of and for the mutual promises and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

1. Services. The Company hereby engages the Consultant during the Term (as
defined below) to render the services of Interim Chief Financial Officer (the
“Services”), upon the terms and conditions specified herein. During the Term,
the Consultant shall report to the Chief Executive Officer and provide the
Company with the Services or any other services as reasonably requested by the
Company, including but not be limited to, assisting the Company in filing its
2010 proxy statement as well as its upcoming Form 10-Q and signing the
certifications that apply therewith. The Consultant’s work locale shall
alternate between the Company’s Norwalk, CT and New York, NY offices, depending
on the circumstances. In performance of the Services, the Consultant shall
provide the Company with the benefits of Consultant’s best judgment and efforts.
All Services performed by Consultant shall be completed in a timely and
professional manner and shall be in compliance with all applicable laws, rules
and regulations. Consultant represents and warrants that Consultant has the full
right to perform its obligations as specified herein. During the Consultant’s
Term as Interim Chief Financial Officer, the Consultant shall be considered an
officer of the Company and the Company shall take all actions to have Consultant
covered by the Company’s “directors and officers” insurance policy. The
Consultant shall be protected by the same indemnification policies and
guarantees as the Company’s directors and officers.

2. Compensation. In consideration of the Services, the Company shall pay the
Consultant a weekly salary of $3,850 per week (plus reasonable business expenses
which shall be approved by the Chief Executive Officer) according to the
Company’s standard pay schedule. Company shall reimburse Consultant for all
reasonable costs and expenses that are incurred by or on behalf of Consultant in
carrying out its duties or obligations under this Agreement and that Company has
approved in advance in writing. Consultant’s invoices for approved costs and
expenses shall be payable in cash by Company in accordance with its standard
reimbursement procedures.

3. Term. This Agreement shall be effective on the Effective Date and may be
terminated by the Company at any time without cause upon ten (10) days’ notice
to Consultant; the period during which this Agreement is in effect may be
referred to herein as the “Term.” Sections 4 and 6 shall survive any termination
of this Agreement. Upon termination of this Agreement, the Company shall pay
Consultant for any unpaid compensation, expenses, fees or other consideration
earned pursuant to this Agreement, and Consultant shall have no further

 

1



--------------------------------------------------------------------------------

obligations to the Company hereunder other than the obligations which survive
this Agreement in Section 4 hereof.

4. Consultant’s Covenants.

a. Proprietary Information. The Company possesses and will continue to possess
information that has been created, discovered or developed by, or otherwise
become known to, the Company (including, without limitation, information
created, discovered, developed or made known by Consultant in connection with
work for the Company during the Term) or in which property rights have been or
may be assigned or otherwise conveyed to the Company; such information has
commercial value in the business in which the Company is engaged and is treated
by the Company as confidential and is referred to herein as “Proprietary
Information.” All such information is hereinafter called “Proprietary
Information,” which term, as used herein, shall also include, but shall not be
limited to, systems, processes, formulae, data, functional specifications,
computer programs, blueprints, know-how, improvements, discoveries,
developments, designs, inventions, techniques, marketing plans, strategies,
forecasts, new products, unpublished financial statements, budgets, projections,
licenses, prices, costs, and customer and supplier lists and any and all
information concerning (i) the Company’s finances, intellectual properties,
plans, strategies, processes, operations, policies, practices and procedures,
systems, data, business methods, business manuals, contracts, negotiations,
customers, business partners, relationships and commitments, advertisers,
stockholders and owners, employees, independent contractors, suppliers or
vendors, (ii) any pending or threatened litigation, investigation or other
controversy or dispute directly or indirectly involving the Company, (iii) the
Company’s data models and architecture, electronic data, computer programs,
techniques, samples, models, prototypes, or technical know-how, (iv) any other
information that the Consultant knows or has reason to know is the confidential
or proprietary information of the Company, or (v) all confidential information
in the Company’s possession, or under its control, obtained from or relating to
a third party; provided, however, that the term “Proprietary Information” shall
not include any of the foregoing (i) which at the time of disclosure, Consultant
can demonstrate either was in the public domain and generally available to the
public or thereafter becomes a part of the public domain and is generally
available to the public by publication or otherwise through no act of the
Consultant; (ii) which Consultant can establish was independently developed by a
third party who developed it without the use of the Proprietary Information and
who did not acquire it directly or indirectly from Consultant under an
obligation of confidence; (iii) which Consultant can show was received by
Consultant after the termination of this Agreement from a third party who did
not acquire it directly or indirectly from the Company under an obligation of
confidence; or (iv) to the extent that the Consultant can reasonably demonstrate
such disclosure is required by law or in any legal proceeding, governmental
investigation, or other similar proceeding.

b. Ownership of Proprietary Information. At all times, both during the Term and
thereafter, Consultant covenants and agrees to hold such Proprietary Information
strictly confidential and shall only use such information solely to perform its
duties under this Agreement. Consultant shall refrain from allowing such
information to be used in any way for Consultant’s or any third party’s personal
or commercial purposes. Consultant shall not disclose

 

2



--------------------------------------------------------------------------------

any Proprietary Information to any third party without the prior written consent
of the Company.

c. Work Product. Any and all work product made, developed, or created by the
Consultant related to this Agreement (whether at the request or suggestion of
the Company or otherwise, whether alone or in conjunction with others, and
whether during regular hours of work or otherwise) during the Term (together
“Work Product”) shall be “work-for-hire” and the Company’s exclusive property.
The Consultant hereby assigns to the Company all right, title and interest in
and to all Work Product that Consultant may have or acquire, agrees that all
Work Product shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents, copyrights
and/or other rights in connection therewith. The Consultant further agrees to
assist the Company in every proper way (but at the Company’s expense) to vest in
the Company title to such Work Product and from time to time protect the
Company’s interests in such Work Product including, but not limited to,
enforcing patents, copyrights or other rights on said Work Product in any and
all countries. In the event the Company is unable, after reasonable effort, to
secure Consultant’s signature on any document or documents needed to apply for
or prosecute any patent, copyright, or other right or protection relating to an
Invention, for any reason whatsoever, Consultant hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney-in-fact, to act for and on Consultant’s behalf to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of patents, copyrights or similar
protections thereon with the same legal force and effect as if executed by
Consultant and Consultant hereby ratifies, affirms and approves all such
lawfully permitted acts. At the earlier of the Company’s request or upon
termination of this Agreement, the Consultant shall promptly destroy or deliver
to an appropriate representative of the Company all information, documents,
electronic data, computer programs, papers, drawings, models and other material
relating to any work product made, developed or created by the Consultant.

d. Non-Company Commitments. Except as otherwise disclosed to the Company in
writing prior to the Effective Date, Consultant holds and shall hold no
continuing duties or obligations, existing either prior to or during the Term,
with any third parties regarding non-competition, non-solicitation,
non-disclosure of confidential information or any other duties or obligations
pertaining to any other business unrelated to the Company which may conflict
with or adversely affect Company in any way (“Non-Company Commitments).

e. Non-Interference. Consultant shall not during the Term and for twelve months
thereafter (the “Restricted Period”) (i) directly or indirectly, contact,
solicit or direct any person, firm, or corporation to contact or solicit, any of
the Company’s customers, prospective customers, or business partners for the
purpose of selling or attempting to sell, any products and/or services that are
the same or substantially similar to the products and services provided by the
Company to its customers during the Term; (ii) disclose the identity of any such
business partners, customers, or prospective customers, to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever;
or (iii) solicit on his own behalf or on behalf of any other person, the
services of any person who is an employee of the Company, or solicit any of the
Company’s employees to terminate employment with the Company.

 

3



--------------------------------------------------------------------------------

f. Return of Proprietary Information. At the earlier of the Company’s request or
upon termination of this Agreement for any reason, Consultant will deliver to
the Company all computer equipment, software owned or licensed by the Company or
otherwise provided to the Consultant, and return or destroy all documents,
notes, drawings, blueprints, formulae, specifications, computer programs, data
and other materials of any nature in existence at the date of termination of
this agreement pertaining to any Proprietary Information or to Consultant’s Work
Product, and will not take any of the foregoing or any reproduction of any of
the foregoing that is embodied in a tangible or digital medium of expression.

g. Remedies. Consultant acknowledges that a potential remedy at law for any
breach or threatened breach of the provisions of this Agreement would be
inadequate and therefore agree that the Company shall be entitled to injunctive
relief in addition to any other potential available rights and remedies in case
of any such breach or threatened breach; provided, however, that nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies that might be available for any such breach or threatened breach.

h. Applies to Consultant Individually. Consultant agrees that Consultant shall
personally provide all Services. Consultant shall not assign or subcontract to
any other person any aspect of this Agreement and shall personally provide all
Services.

5. Relationship of Parties. The parties hereto expressly understand and agree
that Consultant is an independent contractor in the performance of each and
every part of this Agreement and neither party has the ability to bind the other
or to incur any obligation on its behalf. In addition, neither party to this
Agreement shall be deemed an agent, partner, joint venture or related entity of
the other by reason of this Agreement. Consultant shall have control over the
time, method and manner of performing its services hereunder so long as he is
available during standard business hours.

6. Miscellaneous.

a. Notices. Any notice or other communication between parties hereto shall be
sufficiently given if hand delivered or sent via reliable courier service with
tracking capabilities to the addresses below, which may be changed upon notice,
and, if by courier, shall be deemed delivered upon confirmation of delivery by
the courier. Notices to the Company shall be sent to 122 East 42nd Street, Suite
2400, New York, NY 10168, attention: General Counsel. Notices to the Consultant
shall be sent to the address specified above.

b. Governing Law; Venue; Jurisdiction. This Agreement and the rights and
liabilities of the parties hereunder shall be governed by and determined in
accordance with the laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule whether such provision or
rule is that of the State of New York or any other jurisdiction. Each of the
parties irrevocably consents to the exclusive personal jurisdiction of the New
York State courts situated in New York County, State of New York or United
States District Court, Southern District of New York, in connection with any
action, suit or proceeding relating to or arising out of this Agreement. Each of
the parties hereto, to the maximum extent

 

4



--------------------------------------------------------------------------------

permitted by law, hereby waives any objection that such party may now have or
hereafter have to the jurisdiction of such courts on the basis of inconvenient
forum or otherwise. Notwithstanding the foregoing, any action for injunctive
relief may be brought in any court having proper jurisdiction. The prevailing
party in any action shall be entitled to reimbursement of expenses and costs
including reasonable attorneys’ fees.

c. Entire Agreement. This Agreement embodies the entire Agreement and
understanding between the Company, Consultant and supersedes any and all
negotiations, prior discussions and preliminary and prior arrangements and
understandings related to the central subject matter hereof. This Agreement may
only be amended by a writing signed by both parties.

d. Severability. It is the desire and intent of the parties that the provisions
contained in this Agreement shall be enforceable to the fullest extent permitted
by law. The invalidity and/or unenforceability in whole or in part of any
provision of this Agreement shall not render invalid or unenforceable any other
provision of this Agreement, which instead will remain in full force and effect.
If a final judgment of a court or tribunal of competent jurisdiction determines
that any term or provision contained herein is invalid or unenforceable, then
the parties agree that the court or tribunal will have the power to reduce the
scope or duration of the term or provision, to delete specific words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

e. Waiver. Waiver by a party of any default by the other shall not be deemed a
waiver of any other default irrespective of whether such default is similar.

f. Captions. The captions appearing in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope and intent of this Agreement or any of the provisions hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.

EDGAR ONLINE, INC.

 

By:

  /s/ Philip Moyer     /s/ Ronald Fetzer       Ronald P. Fetzer

 

5